Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 17-19 directed to a species non-elected without traverse.  Accordingly, claims 17-19 have been cancelled.
Upon entry of the amendment, claims 1, 4, 6-9, 11-14, 16 and 20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The prior art does not teach a method for treating a central nervous system (CNS) disease in a subject in need thereof comprising intravenously or subcutaneously administering a double-stranded nucleic acid comprising a gapmer or mixmer nucleic strand and a second complementary strand that is conjugated to a tocopherol, cholesterol, or analog thereof, wherein the double-stranded nucleic acid reduces the expression of a target transcription product in the CNS of the subject.  Furthermore, there would not have been a reasonable expectation that intravenously or subcutaneously administering a double-stranded nucleic acid encompassed by the claims would be able to reduce expression of a target transcription product in the CNS of a subject and be able to treat a CNS disease in a subject in need thereof.	
The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed (See MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635